DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:  Examiner recommend changing “the exterior” in line 4 to “an exterior”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8, 11-12, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a signal from…the vehicle speed sensor”.  However claim 3 recites “a signal” (that is sent by the vehicle speed sensor).  It’s not clear as to if “a signal” from claim 3 refers the same signal from claim 1.  Examiner recommend applicant to amend this limitation of claim 3 to (and for examining purpose, examiner interprets this limitation is) “..wherein the signal from the vehicle speed sensor corresponding to…”
Claim 1 recites “a signal from…the vehicle speed sensor”.  However claim 4 recites “a signal” (that is sent by the vehicle speed sensor).  It’s not clear as to if “a signal” from claim 4 refers the same signal from claim 1.  Examiner recommend applicant to amend this limitation of claim 4 to (and for examining purpose, examiner interprets this limitation is) “..wherein the signal from the vehicle speed sensor corresponding to…”
Claim 8 recites the limitation "the second particulate matter sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the particulate matter sensor”.
Claim 9 recites “a particulate matter sensor disposed in the interior of the vehicle body”.  However claim 11 recites “the particulate matter sensor senses particulate matter external to the vehicle body”.  It is unclear as to how a sensor in the interior of the vehicle can detect particulate matter external to the vehicle for the limitations of claim 11.  Examiner recommend applicant to amend the limitation of claim 11 to (and for examining purpose, examiner interprets this limitation is) “in the interior”
Claim 12 recites “from about 30 parts/μm and about 40 parts/μm”.  It’s not clear as to what range is considered to be “about 30 parts/μm” and what range is considered to be “about 40 parts/μm”.  Examiner recommend applicant to amend this limitation to “in the range of from 30 parts/μm to 40 parts/μm”.
Claim 14 recites “from about 400 parts/μm and about 500 parts/μm”.  It’s not clear as to what range is considered to be “about 400 parts/μm” and what range is considered to be “about 500 parts/μm”.  Examiner recommend applicant to amend this limitation to “ in the range of from 400 parts/μm to 500 parts/μm”.
Claim 17 recites “sensing particulate matter”.  Claim 18 also recites “sensing particulate matter within an interior of the vehicle”.  It’s not clear as to if those two “sensing” steps refer to the same step.  Examiner recommend applicant to amend limitation of claim 18 to (and for examining purpose, examiner interprets this limitation is) “The method of claim 17, wherein the sensing particulate matter is performed within an interior of the vehicle, wherein the method further comprising overriding the recirculation strategy in response to sensed particulate matter within the interior.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Hasan (US 20190039435).
Regarding claim 1, Seiferlein teaches a vehicle air control system, comprising:
a vehicle body (17, fig 2) defining an interior (18, fig 2);
a particulate matter sensor (PM sensor 4, fig 1) coupled to the vehicle body;
a heat, ventilation, and air conditioning (HVAC) system (air guide system 23, fig 2) at least partially disposed within the interior of the vehicle body, wherein the HVAC system includes an inlet door (25, fig 2) rotatable between a first position (fully blocking recirculated air inlet), a second position (fully blocking fresh air inlet), and a third position therebetween (allowing both recirculated air and fresh air); and
a controller (24, fig 2) configured to receive a signal from at least one of the particulate matter sensor, the temperature sensor, and the vehicle speed sensor, wherein the controller is configured to rotate the inlet door in response to the signal (Noted, the limitation states “at least one”.  See fig 1-2, controller receive signal from PM sensor 4 to control door 25 position).
Seiferlein fails to teach a temperature sensor coupled to the exterior of the vehicle body; a vehicle speed sensor coupled to the vehicle body.
Hasan teaches a temperature sensor (46, fig 2) coupled to an exterior (ambient air temperature sensor inherently has to be located on vehicle body exterior) of the vehicle body; a vehicle speed sensor (42, fig 2) coupled to the vehicle body and a controller (42) gets signal from those sensor to control an inlet door (54) (see fig 5 flow chart).
It would have been obvious at the time of filing to modify Seiferlein by adding ambient temperature sensor to control air inlet door in order to allow passengers to adjust the interior temperature to a desired level while saving energy (for example, if it’s cool outside while the cabin air temperature is high, the HVAC system can just let outside cool air flow into the cabin without turning on air conditioning).
Regarding claim 2, Seiferlein in view of Hasan teaches he controller is configured to rotate the inlet door to the first position when the particulate matter sensor senses a particulate matter level above a predetermined particulate matter threshold (Seiferlein [0029] “on exceeding a predetermined limit value for a limit value relating to the ambient air, in particular of the NO.sub.x content, of the CO content and/or of the fine dust content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the vehicle interior) taken from the surroundings of the motor vehicle 17”.  The first position would be the position that inlet door closed the fresh air inlet).
Regarding claim 3, Seiferlein in view of Hasan teaches the signal from the vehicle speed sensor (Hasan fig 2 and [0037], “a vehicle speed sensor 42”) corresponding to a sensed vehicle speed (sensor signal from speed sensor inherently is a sensed vehicle speed), and wherein the controller is configured to rotate the inlet door to the first position when the sensed vehicle speed is above a predetermined speed (See Hasan fig 5, step 228 and 232.  The first position is when door closed the fresh air inlet).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Hasan (US 20190039435), and further in view of Ramirez (US 20200148216).
Regarding claim 7, Seiferlein in view of Hasan teaches all the limitations of claim 1 and a plurality of vehicle windows coupled to the vehicle body (as shown in Hasan fig 1).
Seiferlein in view of Hasan fails to teach a window sensor assembly including a plurality of window sensors, wherein one of the plurality of window sensors is disposed proximate each of the plurality of vehicle windows.
Ramirez teaches a window sensor assembly including a plurality of window sensors (42, 46, 50, 54 in fig 3), wherein one of the plurality of window sensors is disposed proximate each of the plurality of vehicle windows (44, 48, 52, 56 in fig 3) (See fig 3.  Sensors inherently have to be proximate to windows to monitor window positions.  Also they are proximately to one another because they are in the same system.).
It would have been obvious at the time of filing to modify Seiferlein in view of Hasan as taught by Ramirez by adding window sensors to monitor window position in order to allow users to monitor window positions and avoid leaving windows open.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Ramirez (US 20200148216).
Regarding claim 9, Seiferlein teaches a vehicle air control system, comprising:
a vehicle body (17, fig 2) defining an interior (space defined by outer frame of body 17, fig 2);
a heat, ventilation, and air conditioning (HVAC) system (air guide system 23, fig 2) within the interior, wherein the HVAC system includes an inlet door (25, fig 2) rotatable between a first position (fully blocking recirculated air inlet), a second position (fully blocking fresh air inlet), and a third position therebetween (allowing both recirculated air and fresh air);
a particulate matter sensor (PM sensor 4, fig 1)  disposed in the interior of the vehicle body;
a controller configured to control the inlet door in response to a signal from at least one of the particulate matter sensor and the window sensor assembly (Noted, the limitation states “at least one”.  See fig 1-2, controller receive signal from PM sensor 4 to control door 25 position).
Seiferlein fails to teach at least one vehicle window coupled to the vehicle body; a window sensor assembly coupled to the vehicle body and configured to sense a position of the at least one vehicle window.
Ramirez teaches at least one vehicle window (44, 48, 52, 56 in fig 3) coupled to a vehicle body (abstract says the invention is for vehicle); a window sensor assembly (42, 46, 50, 54 in fig 3) coupled to the vehicle body and configured to sense a position of the at least one vehicle window.
It would have been obvious at the time of filing to modify Seiferlein as taught by Ramirez by adding window sensors to monitor window position in order to allow users to monitor window positions and avoid leaving windows open.
Regarding claim 10, Seiferlein in view of Ramirez teaches the window sensor assembly includes a plurality of window sensors (42, 46, 50, 54 in fig 3 are plural sensors) and the at least one vehicle window includes a plurality of vehicle windows (44, 48, 52, 56 in fig 3 are plural windows), and wherein one of the plurality of window sensors is disposed proximate each of the plurality of vehicle windows (See fig 3.  Sensors inherently have to be proximate to windows to monitor window positions.  Also they are proximately to one another because they are in the same system.).
Regarding claim 11, Seiferlein in view of Ramirez teaches the controller is configured to move the inlet door to the first position when the particulate matter sensor senses particulate matter in the interior above a predetermined particulate matter threshold (Seiferlein [0029] “on exceeding a predetermined limit value for a limit value relating to the ambient air, in particular of the NO.sub.x content, of the CO content and/or of the fine dust content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the vehicle interior) taken from the surroundings of the motor vehicle 17”.  The first position would be the position that inlet door closed the fresh air inlet).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Ramirez (US 20200148216), further in view of Uchiyama (US 20170328259).
Regarding claim 16, Seiferlein in view of Ramirez teaches all the limitations of claim 9.
Seiferlein in view of Ramirez fails to teach the controller is configured to calculate a rate of change of particulate matter sensed by the particulate matter sensor.
Uchiyama teaches a controller (40, fig 1B) is configured to calculate a rate of change of particulate matter (using calculation unit 2) sensed by a particulate matter sensor ([0037] “The time-rate-of-change calculation unit 2 calculates a time rate of change of a PM amount detected by the PM sensor 10”).
It would have been obvious at the time of filing to modify Seiferlein in view of Ramirez as taught by Uchiyama by adding a PM rate of change calculation unit in order to allow controller to adjust airflow source/amount according to PM rate of change so that in the event of PM rate of change is increasing, the controller can adjust the air conditioning unit to take appropriate state to lower particular matter level in the vehicle.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Hasan (US 20190039435).
Regarding claim 17, Seiferlein teaches a method of controlling air quality of a vehicle interior, comprising;
starting a recirculation strategy (by passenger manually adjusting movement of door 25 in fig 2) in a vehicle;
sensing particulate matter (using PM sensor 4, fig 1); 
positioning an inlet door of an HVAC system in a first position when the sensed particulate matter is above a first predetermined particulate matter threshold (Seiferlein [0029] “on exceeding a predetermined limit value for a limit value relating to the ambient air, in particular of the NO.sub.x content, of the CO content and/or of the fine dust content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the vehicle interior) taken from the surroundings of the motor vehicle 17”.  The first position would be the position that inlet door closed the fresh air inlet);
 Passenger can also manually move the inlet door to a second position, which is fulling close the fresh air inlet.  As for the limitation “positioning the inlet door in a second position when the sensed particulate matter is below a second predetermined particulate matter threshold”, it is noted that this limitation is a contingent limitation. See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”. Therefore under broadest reasonable interpretation for this limitation, the method step is not positively recited as actually occurring, therefore this method step is not required.
Seiferlein fails to teach sensing a vehicle speed; sensing an ambient air temperature exterior to the vehicle; selecting the first position based on the sensed vehicle speed and the sensed ambient air temperature.
Hasan teaches sensing a vehicle speed (using speed sensor 42, fig 2); sensing an ambient air temperature (using sensor 46, fig 2) exterior to the vehicle; selecting a first position (step 240, fig 5) based on the sensed vehicle speed and the sensed ambient air temperature (see fig 5).
It would have been obvious at the time of filing to modify Seiferlein by adding ambient temperature sensor to control air inlet door in order to allow passengers to adjust the interior temperature to a desired level while saving energy (for example, if it’s cool outside while the cabin air temperature is high, the HVAC system can just let outside cool air flow into the cabin without turning on air conditioning).
Regarding claim 18, Seiferlein in view of Hasan teaches wherein the sensing particulate matter is performed within an interior (Seiferlein 18, fig 2) of the vehicle (as disclosed by Seiferlein), wherein the method further comprising overriding the recirculation strategy in response to sensed particulate matter within the interior (Seiferlein [0029] “on exceeding a predetermined limit value for a limit value relating to the ambient air, in particular of the NO.sub.x content, of the CO content and/or of the fine dust content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the vehicle interior 18 of the motor vehicle 17”.  This paragraph talks about the door moved to close the fresh air inlet if the outside air NOx or CO reading is too high.).
Regarding claim 19, Seiferlein in view of Hasan teaches positioning the inlet door in a third position for a predetermined amount of time (Passengers can move the inlet door to a position between the 100% fresh air and 100% recirculated air); and
The system of Seiferlein can also repositioning the inlet door in the first position (as disclosed in [0029]).  Regarding the limitation “repositioning the inlet door in the first position when particulate matter exterior to the vehicle is above a third predetermined particulate matter threshold”, it is noted that this limitation is a contingent limitation. See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”. Therefore under broadest reasonable interpretation for this limitation, the method step is not positively recited as actually occurring, therefore this method step is not required.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Hasan (US 20190039435), further in view of Uchiyama (US 20170328259).
Regarding claim 20, Seiferlein in view of Hasan teaches all the limitations of claim 17.
Seiferlein in view of Hasan fails to teach calculating a rate of change of sensed particulate matter.
Uchiyama teaches calculating (using calculation unit 2 of controller 40, fig 1B) a rate of change of sensed particulate matter ([0037] “The time-rate-of-change calculation unit 2 calculates a time rate of change of a PM amount detected by the PM sensor 10”).
It would have been obvious at the time of filing to modify Seiferlein in view of Ramirez as taught by Uchiyama by adding a PM rate of change calculation unit in order to allow controller to adjust airflow source/amount according to PM rate of change so that in the event of PM rate of change is increasing, the controller can adjust the air conditioning unit to take appropriate state to lower particular matter level in the vehicle.

Allowable Subject Matter
Claims 4, 8, 12, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-6, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762